NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund NVIT Multi-Manager International Value Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager Large Cap Growth Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Core Bond Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Plus Bond Fund NVIT Multi-Manager Small Company Fund NVIT Developing Markets Fund NVIT Multi Sector Bond Fund NVIT Emerging Markets Fund NVIT Nationwide Fund NVIT Enhanced Income Fund NVIT Real Estate Fund NVIT Government Bond Fund NVIT S&P 500 Index Fund NVIT International Equity Fund NVIT Short Term Bond Fund NVIT International Index Fund NVIT Small Cap Index Fund NVIT Mid Cap Index Fund Oppenheimer NVIT Large Cap Growth Fund NVIT Money Market Fund Templeton NVIT International Value Fund NVIT Multi-Manager International Growth Fund Van Kampen NVIT Comstock Value Fund Supplement dated September 9, 2011 to the Statement of Additional Information dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). I.NVIT Funds 1. Effective September 9, 2011, the Board of Trustees has approved the appointment of Kevin Grether as an interim Chief Compliance Officer of Nationwide Variable Insurance Trust, replacing Dorothy Sanders, who had resigned. Mr. Grether is Chief Compliance Officer of Nationwide Asset Management LLC, an SEC registered investment adviser, since April 2007.Mr. Grether also is an Associate Vice President of Nationwide Mutual since February 2009.Mr. Grether earned his undergraduate degree from the University of Kentucky, and his Juris Doctorate from Capital University Law School. II.NVIT Developing Markets Fund and NVIT Emerging Markets Fund 1. At a meeting of the Board of Trustees (the “Board”) of Nationwide Variable Insurance Trust held on September 9, 2011, the Board approved the termination of Baring International Investment Limited (“Barings”) as subadviser to the NVIT Developing Markets Fund and NVIT Emerging Markets Fund (the “Funds”), and approved the appointment of The Boston Company Asset Management, LLC to subadvise the Funds. This change is anticipated to take effect within the next thirty days (the “Effective Date”). 2. All references to, and information regarding, Barings in the SAI are deleted. 3. As of the Effective Date, on page 64 of the SAI, the following information is added after “Subadvisers”: Fund Subadvisers NVIT Developing Markets Fund The Boston Company Asset Management, LLC NVIT Emerging Markets Fund The Boston Company Asset Management, LLC III.Oppenheimer NVIT Large Cap Growth Fund 1. At a meeting of the Board of Trustees (the “Board”) of Nationwide Variable Insurance Trust held on September 9, 2011, the Board approved the termination of OppenheimerFunds, Inc. as subadviser to the Oppenheimer NVIT Large Cap Growth Fund (the “Fund”), and approved the appointment of The Boston Company Asset Management, LLC (“The Boston Company”) to subadvise the Fund. This change is anticipated to take effect within the next thirty days (the “Effective Date”). 2. Effective immediately, the name of the Oppenheimer NVIT Large Cap Growth Fund shall be changed to the “NVIT Large Cap Growth Fund.” 3. As of the Effective Date, on page 65 of the SAI, the following information is added after “Subadvisers”: Fund Subadvisers NVIT Large Cap Growth Fund (formerly, Oppenheimer NVIT Large Cap Growth Fund) The Boston Company Asset Management, LLC IV.NVIT Developing Markets Fund, NVIT Emerging Markets Fund and Oppenheimer NVIT Large Cap Value Fund As of the Effective Date, Appendix C is supplemented as follows: APPENDIX C – PORTFOLIO MANAGERS Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund The Boston Company Asset Management, LLC Sean Fitzgibbon NVIT Developing Markets Fund NVIT Emerging Markets Fund None None Jay Malikowski NVIT Developing Markets Fund NVIT Emerging Markets Fund None None Elizabeth Slover NVIT Large Cap Growth Fund (formerly, Oppenheimer NVIT Large Cap Growth Fund) None David Sealy NVIT Large Cap Growth Fund (formerly, Oppenheimer NVIT Large Cap Growth Fund) None Barry Mills NVIT Large Cap Growth Fund (formerly, Oppenheimer NVIT Large Cap Growth Fund) None *As of June 30, 2011 OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities. Accounts are grouped into the following three categories: (1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts. To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category* The Boston Company Asset Management, LLC Sean Fitzgibbon Mutual Funds: 13 accounts, $5.06 billion total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 3 account(s), $235.2 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:-9 accounts, $877.2 million total assets (3 accounts, $46.5 million total assets for which the advisory fee is based on performance) Jay Malikowski Mutual Funds:13 account(s), $5.06B total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 3 account(s), $235.2M total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:9 account(s), $877.2M total assets (3 account(s), $46.5M total assets for which the advisory fee is based on performance) Elizabeth Slover Mutual Funds: 8 account(s), $2.05 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:0 account(s), $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:5 account(s), $257.7M total assets (0 account(s), $0 total assets for which the advisory fee is based on performance) David Sealy Mutual Funds: 8 account(s), $2.05 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:0 account(s), $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:5 account(s), $257.7M total assets (0 account(s), $0 total assets for which the advisory fee is based on performance) Barry Mills Mutual Funds: 8 account(s), $2.05 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:0 account(s), $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:5 account(s), $257.7M total assets (0 account(s), $0 total assets for which the advisory fee is based on performance) * As of June 30, 2011. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST American Funds NVIT Asset Allocation Fund American Funds NVIT Bond Fund American Funds NVIT Global Growth Fund American Funds NVIT Growth Fund American Funds NVIT Growth-Income Fund Supplement dated September 9, 2011 to the Statement of Additional Information dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective September 9, 2011, the Board of Trustees has approved the appointment of Kevin Grether as an interim Chief Compliance Officer of Nationwide Variable Insurance Trust, replacing Dorothy Sanders, who had resigned. Mr. Grether is Chief Compliance Officer of Nationwide Asset Management LLC, an SEC registered investment adviser, since April 2007.Mr. Grether also is an Associate Vice President of Nationwide Mutual since February 2009.Mr. Grether earned his undergraduate degree from the University of Kentucky, and his Juris Doctorate from Capital University Law School. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Cardinal Aggressive Fund NVIT Cardinal Moderately Aggressive Fund NVIT Cardinal Capital Appreciation Fund NVIT Cardinal Moderate Fund NVIT Cardinal Balanced Fund NVIT Cardinal Moderately Conservative Fund NVIT Income Bond Fund NVIT Investor Destinations Aggressive Fund NVIT Investor Destinations Moderately Aggressive Fund NVIT Investor Destinations Capital Appreciation Fund NVIT Investor Destinations Moderate Fund NVIT Investor Destinations Balanced Fund NVIT Investor Destinations Moderately Conservative Fund NVIT Investor Destinations Conservative Fund Supplement dated September 9, 2011 to the Statement of Additional Information dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective September 9, 2011, the Board of Trustees has approved the appointment of Kevin Grether as an interim Chief Compliance Officer of Nationwide Variable Insurance Trust, replacing Dorothy Sanders, who had resigned. Mr. Grether is Chief Compliance Officer of Nationwide Asset Management LLC, an SEC registered investment adviser, since April 2007.Mr. Grether also is an Associate Vice President of Nationwide Mutual since February 2009.Mr. Grether earned his undergraduate degree from the University of Kentucky, and his Juris Doctorate from Capital University Law School. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
